                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DMSION
                                      No. 5:17-CT-3039-D


TRACEY TERRELL GRADY,                     )
                                          )
                              Plaintiff,  )
                                          )
                   v.                     )                          ORDER
                                          )
FELIX TAYLOR, et al.,                     )
                                          )
                              Defendants. )

       On September 27, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 21] and recommended permitting Tracey Terrell Grady ("Grady")

to proceed with his Eighth Amendment claim against Officer White under 42 U.S.C. § 1983, but

dismissing Grady's rem¥nin.g claims. No party objected to theM & R.

       "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions of the magistrate judge's report or specified proposed findings or recommendations to which

objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005)

                                                                                 a
(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. 21].

       In sum, the court adopts the conclusions in the M&R [D.E. 21]. Grady may proceed with his
              \_

Eighth Amendment claim against Officer White. All other claims are DISMISSED. The clerk shall
manage the action pursuant to Standing Order 14-S0-02. If service on Officer White pursuant to the
                                                                                                  I
Standing Order fails, the court DIRECTS the United States Marshal Service to make service pursua.tit

to 28 U.S.C. § 191S(d).

       SO ORDERED. This _B_ day of January 2019.



                                                        J     SC. DEVER III
                                                        United States District Judge


                                  \




                                                 2
